DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Argument 1: Applicant states (p.8):
both Davis and Cornwell both fail to disclose or suggest "generating a local signal according to a bit value of each bit of the random number sequence by associating a time period for each bit of the generated random number sequence and selecting, according to a bit value of each bit, a local signal from a waveform corresponding to the time period with which the one bit is associated, the time period corresponding to at least one period of a periodic signal having periodicity" as claimed.

Applicant further states (p.9):
Although Davis discloses a phase modulated continuous wave (PMCW) radar system that uses a random number generator to generate the code/pattern used to phase modulate the transmitted signal, nowhere in Davis is there any disclosure or suggestion of using a random number sequence to generate local signal according to a bit value of each bit of the random number sequence by transmitting or not transmitting a period of a periodic signal based on the random number sequence.

Response 1:
The Examiner respectfully disagrees. Davis discloses “[15:65-67] random bits may be generated which may be used as the truly random binary valued codes used to phase modulate a carrier to 
Argument 2: Applicant states (p.8):
On page 4 of the Action, claim 16 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of co-pending Application No. 16/955459. Applicant respectfully traverses this rejection. Claim 16 has been amended to include, inter alia, the subject matter of canceled claim 17, thereby rendering this rejection moot.

Response 2: Applicant’s argument have been fully considered and are persuasive and therefore withdrawn. 

Argument 3: Applicant states (p.7):
On page 2 of the Office action ("Action"), the Specification is objected to for containing an embedded hyperlink. The Specification has been amended to remove the hyperlink, thereby addressing the Examiner's concerns. Reconsideration and withdrawal of this rejection are respectfully requested.

Response 3: Applicant’s argument have been fully considered and are persuasive and therefore withdrawn. 

Argument 3: Applicant states (p.7):
Without conceding the propriety of this rejection and merely to expedite prosecution, claims 17-21 have been amended to replace the term "partial period" with "time period" to clarify that the time period corresponds to at least one period of the periodic signal. Reconsideration and withdrawal of this rejection are respectfully requested.

Response 3: Applicant’s argument have been fully considered and are persuasive and therefore withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16, 18-21, 24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PAT 9575160 hereinafter Davis) in view of Cornwell (US-20100304661).

Regarding claim 16, Davis in view of Cornwell teach A radar apparatus that uses a frequency modulated continuous wave, the radar apparatus comprising (Davis 7:61-62 “The signal might be a frequency modulated continuous wave (Davis FMCW) type of waveform”): 
processing circuitry to: generate a random number sequence of one or more bits, and generate a local signal according to a bit value of each bit of the random number sequence (Davis 3:7-10 “FIG. 12 is a diagram illustrating an exemplary random number generator that processes signals by an analog to digital (ADC) and a truly random number generator in accordance with the present invention” 
by associating a time period for each bit (Davis fig 7 [as shown in the transmit sequence, each bit has an associated time period]) of the generated random number sequence and selecting (3:7-10 “FIG. 12 is a diagram illustrating an exemplary random number generator that processes signals by an analog to digital (ADC) and a truly random number generator in accordance with the present invention” [an example of a transmit sequence is shown in fig 7]), 
according to a bit value of each bit, a local signal from a waveform corresponding to the time period with which the one bit is associated (Davis fig.7 [shows how applying binary code with respect to the transmit signal works. The local signal is generated as shown in the figure.]), the time period corresponding to at least one period of a periodic signal having periodicity (Davis 11:35-38 “As illustrated in FIG. 11A, a periodic sequence L with a period of 15 will be generated (where the period L=2.sup.M−1)”; fig. 8 [illustrates a time period associated with a binary code sequence corresponding to one period]);
	 a transmitter to generate a transmit signal by frequency modulating a carrier wave with the local signal, and transmit the transmit signal (Davis 3:65 “radar system utilizes one or more transmitters to transmit signals”);
	 a mixer to obtain the transmit signal from the transmitter, combine the transmit signal with a receive signal received by a receiving antenna, and output a mixer output signal (Davis 7:65-67 “Mixing (multiplying) the reflected wave from a target with a replica of the transmitted signal results in a CW signal with a frequency that represents the distance between the radar transmitter/receiver and the target.”);
	 and a control filter to accept, as input, the mixer output signal and allow the mixer output signal to pass through the control filter according to a control signal (Davis fig. 10 “low pass filter” takes “Rx mixer” as an input; 5:6-7 “received signal is downconverted by typical amplification, filtering, and mixing”);
	 the processing circuitry (Davis 6:50 “control and processing module 210”) further to: 
obtain the random number sequence, determine, using the random number sequence (Davis 4:65 “random bit stream from the truly random number generator”), a 
passing condition of at least one of a passing time period and a passing frequency band of the control filter, and output a signal indicating the passing condition, as the control signal, to the control filter (Davis fig. 10 “Low Pass Filter” [corresponds to the control filter. passing a frequency band and its input is the output from the “Rx Mixer” corresponding to the output signal indicating to the passing condition.]);
	 and obtain the random number sequence, and (Davis 18:5-10 “generating truly random bits at high rates may be used, such as: . . .  These truly random binary codes will prevent spoofing in front of the spoofer or cloaking the spoofer, making it not a viable attack for automotive based radars”; 3:46 “modulating waveforms defined by binary code sequences) prevent spoofing”) and an 
output signal outputted by the control filter according to the control signal (Davis fig. 10 “Low Pass Filter” sends an output signal within the receive pipeline and thus corresponds to according to the control signal.).
	While Davis explains regarding the present invention “Exemplary embodiments may make it more difficult to conduct spoofing attacks in an automobile application and other radar system determine whether there is an attack.
	However, in a related field of endeavor, Cornwell teaches determine whether there is an attack (Cornwell 0104 “listening during the blanking pulse for any radiation to be jammed”; 0074 “radio frequency jamming signal and also proved a seed for a random number generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular radar sensing system and method for spoofing prevention of Davis with the radiation jamming system of Cornwell for the advantage of providing a bubble of protection around a vehicle (Cornwell 0095).
	
	Regarding claim 18, Davis in view of Cornwell teach The radar apparatus according to claim 16, and further teach wherein the periodic signal (Davis 11:12-13 “This m-sequence generator will generate a periodic sequence of length 15. Also known as an m-sequence”) is (Cornwell fig. 16 [shows a triangular wave]).
	
	Regarding claim 19, Davis in view of Szajnowski teaches The radar apparatus according to claim 18, wherein: the periodic signal (Davis 11:12-13 “This m-sequence generator will generate a periodic sequence of length 15. Also known as an m-sequence”) is the triangle wave (Cornwell fig. 16 [shows a triangular wave]);
	 the one period of the periodic signal (Cornwell 0098 “periodic waveform (FIG. 16) ”) starts from a base, passes through a vertex, and ends at a next base of the triangle wave; and the period corresponds to one period  of the periodic signal (Cornwell fig. 16 [shows a periodic triangular .

	Regarding claim 20, Davis in view of Szajnowski teaches The radar apparatus according to claim 18, wherein: the periodic signal is the triangle wave (Cornwell fig 16); the one period of the periodic signal (Cornwell 0098 “periodic waveform (FIG. 16) includes an upward triangle wave with an upward projection and a downward triangle wave with a downward projection of the triangle wave, the upward triangle wave starting from a median value in middle between a maximum amplitude and a minimum amplitude, passing through a vertex, and returning to the median value; and the downward triangle wave being followed by the upward triangle wave, and starting from the median value, passing through a base, and returning to the median value (Cornwell fig. 16 [The triangular waveform starts and ends at a middle value between F-Hi and F-Lo as shown and has a upwards and downwards projection]);
	 and the time period corresponds to one period of the periodic signal (Cornwell fig. 16 [shows a periodic triangular waveform (see Cornwell 0098) starting from a base and passing through a vertex of a next base within the waveform]).

	Regarding claim 21, Davis in view of Cornwell teach The radar apparatus according to claim 16, and Davis further teaches wherein the 
processing circuitry generates the local signal by superimposing, according to the bit value of the one bit, a pulse wave on the waveform of the time period with which the one bit is associated (Davis 1 5:66-67 “random binary valued codes used to phase modulate a carrier to generate the .

	Regarding claim 24, Davis in view of Cornwell teach The radar apparatus according to claim 16.
Cornwell further teaches wherein the processing circuitry determines whether there is an attack, using results of a plurality of determinations (Cornwell 0104 “sniff mode”; 0098 “look through mode”).
	
	Regarding claim 26, Davis in view of Cornwell teach The radar apparatus according to claim 16, and Davis further teaches and Davis further teaches wherein the processing circuitry: computes measurement information based on the mixer output signal (Davis fig. 10; [See fig. 10 as processing and determinations occur after the mixer output.]), the 
measurement information including at least either one of a distance to a measurement target and a velocity of the measurement target (Davis 4:38 “time delay (i.e., range of the target/object)”; 5:31 “estimating the velocity of the object.”);
	 and determines the passing condition using the measurement information computed (Davis fig. 10 “Low Pass Filter” [corresponds to passing a frequency band and its input is the output from the “Rx Mixer” corresponding to the output signal indicating to the passing condition.]).

27, Davis in view of Cornwell teach The radar apparatus according to claim 16, and Davis further teaches wherein the processing circuitry obtains a result of the determination, computes measurement information based on the mixer output signal (Davis 8:44-46 “A radar system can determine the velocity of an object by measuring the frequency offset between the transmitted signal and the received signal.”), and 
determines whether to keep or discard the measurement information, using the result of the determination (Davis 14:43-46 “If the results differ, use the first result and discard the second. 4. Repeat until the desired quantity of results has been reached”), the 
measurement information including at least either one of a distance to a measurement target and a velocity of the measurement target (Davis 4:38 “time delay (i.e., range of the target/object)”; 5:31 “estimating the velocity of the object.”).

	Regarding claim 28, Davis in view of Cornwell teach The radar apparatus according to claim 16, and Davis further teaches further comprising a low-pass filter to accept, as input, the mixer output signal, generate a beat signal from the mixer output signal, and output the beat signal (Davis fig. 10 “low pass filter” takes “Rx mixer” as an input; 5:6-7 “received signal is downconverted by typical amplification, filtering, and mixing; [When two signals are mixed, a beat signal is created.]);
	 wherein the processing circuitry accepts, as input, the beat signal, obtains the random number sequence (Davis 4:65 “random bit stream from the truly random number generator”), corrects the beat signal using the random number sequence (Davis fig. 10 “low pass filter” takes “Rx mixer” as an input; 5:6-7 “received signal is downconverted by typical amplification, filtering, and mixing; [When two signals are mixed, a beat signal is created.]), and 
computes measurement information using the corrected beat signal (8:44-46 “A radar system can determine the velocity of an object by measuring the frequency offset between the transmitted signal and the received signal.”), the 
measurement information including at least either one of a distance to a measurement target and a velocity of the measurement target (Davis 4:38 “time delay (i.e., range of the target/object)”; 5:31 “estimating the velocity of the object.”).

	Regarding claim 29, Davis in view of Cornwell teach The radar apparatus according to claim 16, wherein the control filter includes a wave detector and a signal processing circuit (Davis 18:65 “software defined radar system”).

Claim 22-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PAT 9575160 hereinafter Davis) in view of Cornwell (US-20100304661) and in further view of Asbury et al. (US PAT 5181038 hereinafter Asbury).

	Regarding claim 22, Davis in view of Cornwell teach The radar apparatus according to claim 16, comprising at least a 
first control filter and a (Davis fig. 10 “Low Pass Filter”): outputs a 	
first control signal to the first control filter, the first control signal being the control signal used by the first control filter, and outputs a 
second control signal to the second control filter, the second control signal being the control signal used by the second control filter.
However, in related field of endeavor, Asbury teaches second control signal to the second control filter, the second control signal being the control signal used by the second control filter (Asbury fig. 2 [shows low pass filters U9-U11 with a control signal between pairs of filters corresponding to a control signal to another filter.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular radar sensing system and method of Davis and the radiation jamming system of Cornwell with the target persistence filter technique for automotive radar systems of Asbury for the advantage of avoiding collisions (Asbury 1:63).

	Regarding claim 23, Davis in view of Asbury teaches The radar apparatus according to claim 22, wherein the 
first control signal indicates a passing time period of the first control filter, and the second control signal indicates a passing time period of the second control filter (Asbury fig. 2 U9-U11 correspond to low pass filters corresponding to a first and second control filter having control signals), the 
passing time period being different than the passing time period of the first control filter (Asbury fig. 10 “Low pass filters” [U9-U11 also have independent input lines that correspond to passing different time periods.]).

25, Davis in view of Cornwell teach The radar apparatus according to claim 16, but the combination does not explicitly teach wherein the control filter includes a gate capable of controlling the passing time period by an electrical signal; and a band-pass filter capable of controlling the passing frequency band by a different electrical signal than the electrical signal used for the gate.
However, in a related field of endeavor, Asbury teaches wherein the control filter includes a gate capable of controlling the passing time period by an electrical signal (Asbury 11:30-31 “FIG. 7. The timing gate signals J3-J6 control analog switches 816, 818 and 820”; 11:47-50 “When one of the enable gates J4, J5 and J6 is present, the output of the pre-amplifier 714 is coupled by a corresponding one of the analog switches, 816, 818 and 820 to the associated one of the low pass filters 732.”); and a 
band-pass filter capable of controlling the passing frequency band by a different electrical signal than the electrical signal used for the gate (Asbury 13:55-56 “steering bandpass filters 1138 within each of the first and second range signal paths K2 and K3”).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PAT 9575160 hereinafter Davis) in view of Cornwell (US-20100304661) and in further view of Lemelson et al. (US PAT 6226389 hereinafter Lemelson).

	Regarding claim 30, Davis in view of Cornwell teach A control system comprising:
a sensor (Davis 8:54 “radar sensor”);
	 an (Davis 8:44-46 “A radar system can determine the velocity of an object by measuring the frequency offset between the transmitted signal and the received signal.”; 12:22 computer”).
	Davis in view of Cornwell does not explicitly teach actuator. 
However, in a related field of endeavor, Lemelson teaches actuator (Lemelson 5:28-29 “vehicle and operable to receive and gate digital signals, such as codes and control signals from various sensors, to one or more specialized computers and from such computers to a number of servos such as electric motors and lineal actuators ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular radar sensing system and method of Davis and the radiation jamming system of Cornwell with the motor vehicle warning and control system and method of Lemelson for the advantage of warning the driver of the vehicle of a hazardous road condition ahead and/or to effect controlled braking and steering actions of the vehicle (Lemelson 5:31-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Farmer (US PAT 5923280) discloses “An automotive radar incorporates a repetitive randomized equivalent LFM sequence of frequencies for improved immunity to jamming from other automotive radars. Each frequency in the sequence is of sufficient duration to travel round trip over the detection range of the radar. The Doppler shift in the received signal is estimated by performing a spectral analysis on similar frequency components of the received signal, and is then removed from the entire received signal. The received signal is then reordered so as to form an equivalent LFM received signal, and is compared with a similarly reordered image of the transmitted signal so as to estimate the range to the target. The randomization sequence, initial start frequency, or initial start time of the repetitive sequence are varied to minimize the effects of jamming by other radars, and this variation can be directionally dependent (See abstract).”
Suzuki et al. (US PAT 5677695) discloses “A radar apparatus for detecting a distance/velocity has a transmitting system for transmitting a signal which is frequency-modulated with a modulating signal having a predetermined recurrence frequency, a receiving system for receiving a reflected wave signal…(See abstract).”
Dooi et al. (US-20060012511) discloses “ A radar apparatus comprises: a transmitter unit having a high-frequency oscillating unit whose oscillation frequency is variable, and a pulse amplitude modulating unit for amplitude-modulating a pulse of a transmission high-frequency signal output from the high-frequency oscillating unit with a first control pulse signal; a receiver unit having a gating unit for controlling ON/OFF of an input of a received 
Richardson et al. (US PAT 5828333) discloses “ A continuous wave diplex Doppler radar, comprising an oscillator generating a transmit signal having a spectrum at a carrier frequency, the oscillator having a frequency control input, and spread spectrum modulation means coupled to the frequency control input for spreading the spectrum of the transmit signal (See abstract).”
Pleva et al. (US-20040155812) discloses “A radar detection process includes computing a derivative of an FFT output signal to detect an object within a specified detection zone. In one embodiment, a zero crossing in the second derivative of the FFT output signal indicates the presence of an object. The range of the object is determined as a function of the frequency at which the zero crossing occurs. Also described is a detection table containing indicators of the presence or absence of an object within a respective radar beam and processing cycle. At least two such indicators are combined in order to detect the presence of an object within the detection zone and with changing range gates in each of the antenna beams the coverage of the detection zone can be varied (See abstract).”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                  

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648